          Case 1:19-cv-07199-AT Document 58 Filed 03/31/21 Page 1 of 1




                                                          March 31, 2021

Via ECF

Hon. Analisa Torres
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:     SEC v. Carroll, et al.;
               No. 19 Civ. 7199 (AT)

Dear Judge Torres:

       Pursuant to the Court’s Order, entered March 17, 2020 (DE 51), we respectfully write to
provide a status report regarding the parallel criminal action, United States v. Carroll, 19 Cr. 545
(CM) (S.D.N.Y.) (“Criminal Case”).

        On March 31, 2021, the United States Attorney’s Office for the Southern District of New
York (“USAO”) submitted a proposed order of nolle prosequi, seeking to dismiss the Indictment
in the Criminal Case (which named Defendants Carroll and Pappagallo) (Criminal Action DE
91), and submitted similar proposed orders of nolle prosequi to dismiss the respective criminal
informations filed in United States v. Splain, 19 Cr. 519 (VSB)(DE 11) and United States v.
Mortimer, 19 Cr. 556 (VEC) (DE 15), to which Defendants Splain and Mortimer pled guilty.

        As the Court is aware, our action names each of the same Defendants, and we have
obtained bifurcated judgments against Defendants Splain and Mortimer, resolving the liability
aspects of our case against each of them. (DE 10 (Splain) and 9 (Mortimer).) While the
allegations in our case are similar to those made in the Criminal Case Indictment, as a civil case,
our burden of proof is lesser.

       Nonetheless, the Commission believes that evaluation of the bases for the dismissal of the
Criminal Case Indictment is appropriate, and respectfully requests 30 days to do so. If
acceptable to the Court, the Commission will submit a further status report on April 30, 2021.

                                              Respectfully submitted,

                                              s/ Nancy A. Brown
                                              Nancy A. Brown
                                              Senior Trial Counsel
cc:    All Defendants via ECF
